                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION

JOHN GRECH,                                 2:19-CV-13291-TGB

                Plaintiff,


     vs.
                                              HONORABLE
DITECH FINANCIAL LLC,                      TERRENCE G. BERG
FEDERAL NATIONAL
MORTGAGE ASSOCIATION
(FANNIE MAE),

                Defendants.



  ORDER GRANTING MOTION TO WITHDRAW AS COUNSEL

     The above matter having come before the Court on Attorney

Valerie Moran’s Motion to Withdraw as Counsel for Plaintiff; the Court

having reviewed the Motion, and being otherwise fully advised in the

premises.

     IT IS HEREBY ORDERED:

  1. The Motion is granted.

  2. IT IS FURTHER ORDERED that Plaintiff’s Counsel shall

     immediately serve a copy of this Order on Plaintiff. The Court will
     terminate Plaintiff’s Counsel’s appearance after it receives proof of

     service.

  3. IT IS FURTHER ORDERED that Plaintiff shall either (1) retain

     new counsel, who shall file a notice of appearance with the court

     no later than March 4, 2020; or (2) notify the Court in writing that

     he intends to proceed pro se and provide his mailing address with

     the Court no later than March 4, 2020.

     Please be advised that failure to comply with any portion of this

Order may result in dismissal of this action.

     IT IS SO ORDERED.

     DATED this 3rd day of February, 2020.

                                  BY THE COURT:


                                  /s/Terrence G. Berg
                                  TERRENCE G. BERG
                                  United States District Judge
